                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,                        Case No. 95-cr-00319-MMC-7
                                  8                    Plaintiff,
                                                                                          ORDER RE: DEFENDANT'S RULE 59
                                  9               v.                                      MOTION
                                  10     WALTER PIERRE RAUSINI,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is defendant Walter Pierre Rausini’s (“Rausini”) “Rule 59 Motion,”

                                  14   filed March 18, 2020,1 whereby Rausini “moves to correct” what he states are “conflicts

                                  15   between this Court’s March 6, 2020 order [“March 6 Order”] and the written record” of the

                                  16   above-titled case. (See Mot. at 1.)

                                  17          First, Rausini contends a document he filed on May 24, 2001 (Doc. No. 1038) is

                                  18   misdescribed in the March 6 order as a motion made under 28 U.S.C. § 2255. The case

                                  19   was not assigned to the undersigned until May 30, 2013. At the time the March 6 order

                                  20   was issued, Rausini’s filing had been described as a § 2255 motion in a number of

                                  21   entries in the docket (see, e.g., Doc. Nos. 1038, 1039, 1047, 1118), and, given the age of

                                  22   the case, the filing itself was not readily available. Since that time, the filing, as well as

                                  23   various related filings and orders, have been requested from the archives and reviewed

                                  24   by the Court.

                                  25

                                  26          1
                                                Although said motion was filed by the Clerk of Court on March 24, 2020, under
                                  27   the “mailbox rule,” see Houston v. Lack, 487 U.S. 266, 274-76 (1988), the Court will treat
                                       the motion as having been filed on March 18, 2020, the date he declares he presented it
                                  28   to prison officials for mailing. (See Certificate of Service, filed March 24, 2020.)
                                  1           At the outset, the Court notes the filing is titled “Petition for Writ of Habeas

                                  2    Corpus,” which is essentially a motion under § 2255, see Davis v. United States, 417

                                  3    U.S. 333, 343 (1974) (holding “§ 2255 was intended to afford federal prisoners a remedy

                                  4    identical in scope to federal habeas corpus”), and, by said motion, Rausini sought to

                                  5    vacate his sentence and obtain his release from confinement, the same remedies

                                  6    afforded by § 2255. The Court further notes, however, that, in an order denying the

                                  7    motion, the judge before whom the case was then pending appears to have declined to

                                  8    construe the filing as one made under § 2255. (See Order, filed June 22, 2002, at 7-9.)

                                  9    Under the circumstances, the Court finds it appropriate to defer characterizing the motion

                                  10   unless and until such determination is required.

                                  11          Next, as to a motion undisputedly filed under § 2255 on August 4, 2005,2 Rausini

                                  12   argues the March 6 Order was in error in stating “no action was taken”; specifically,
Northern District of California
 United States District Court




                                  13   Rausini points to discovery motions and orders filed in connection with that motion. The

                                  14   statement that “no action was taken” on the motion, however, was only meant to convey

                                  15   that no decision was made on its merits.

                                  16          Accordingly, to the extent Rausini asks the Court to correct the March 6 Order, it

                                  17   will be amended to describe Rausini’s filing of May 24, 2001, by the title he gave it. In all

                                  18   other respects, the order will stand as issued.

                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: March 27, 2020
                                                                                                 MAXINE M. CHESNEY
                                  22                                                             United States District Judge
                                  23

                                  24

                                  25

                                  26          2
                                                Although said motion was filed by the Clerk of Court on August 10, 2005, under
                                  27   the “mailbox rule,” see Houston v. Lack, 487 U.S. 266, 274-76 (1988), the Court will treat
                                       the motion as having been filed on August 4, 2005, the date he declares he presented it
                                  28   to prison officials for mailing. (See Certificate of Service, filed August 10, 2005.)

                                                                                      2
